Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
 In Applicant’s Response to RCE dated 03/11/2021, Applicant amended Claims 1, 12,  and 16, and argued against all rejections previously set forth in the Office Action dated 01/15/2021.
In light of Applicant’s amendments and remarks, the rejections of Claims 1-11 under 35 U.S.C. §112(b) are withdrawn.
In light of Applicant’s amendments and remarks, the rejections of Claims 1-19 and 21 under 35 U.S.C. §102 are withdrawn.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Aaron Poledna on 04/28/2021.
The application has been amended as follows:
In the claims:
1. (Currently Amended) A non transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations for presenting a web-based content item in a first artificial reality environment, the operations comprising: 
identifying a user gesture corresponding to the web-based content item which is in a browser displayed in the first artificial reality environment; 
determining whether the web-based content item (a) is not associated with a first environment content and is not associated with any 3D model that is a three-dimensional virtual object with length, width, and depth features when displayed, (b) is associated with a second environment content, or (c) is associated with a 3D model that is a three-dimensional virtual objects with length, width, and depth features when displayed[[,]]; 
determining that the web-based content item is associated with the second environment content, wherein each of the first environment content and the second environment content is one of: A) a panoramic image, B) a panoramic video, C) an artificial reality environment, D) a 3D image that is a two-dimensional virtual object where what is displayed by the 3D image changes depending on the viewing angle at which that 3D image is viewed, or E) a combination thereof; and 
in response to determining that the web-based content item is associated with the second environment content [[-]], -2- 134875-8007.US01/151057986.1Application No.: 16/661,945Docket No.: 134875-8007.USO1 Response to Office Action dated January 15, 2021creating a partial view of the web-based content item into the second environment content that the user can manipulate the web-based content item in the first artificial reality environment separate from manipulating the browser; and 
in response to user manipulations that cause the partial view of the web-based content item  into the second environment content to exceed a threshold, causing a second artificial reality environment, based on the second environment content, to be displayed, wherein the causing the second artificial reality environment to be displayed replaces the first artificial reality environment with the second artificial reality environment.
12. (Currently Amended) A method for presenting a web-based content item in a first artificial reality environment, the method comprising: 
identifying a user gesture corresponding to the web-based content item which is in a browser displayed in the first artificial reality environment; 
determining whether the web-based content item (a) is not associated with a first environment content and is not associated with any 3D model that is a three-dimensional virtual object with length, width, and depth features when displayed, (b) is associated with a second environment content, or (c) is associated with a 3D model that is a three-dimensional virtual objects with length, width, and depth features when displayed;
determining that the web-based content item is associated with the second environment content, wherein each of the first environment content and the second environment content is one or more of: A) a panoramic image, B) a panoramic video, C) a second artificial reality environment, D) a 3D image that is a two-dimensional virtual object where what is displayed by the 3D image changes depending on the viewing angle at which that 3D image is viewed; or E) any combination thereof, and 
in response to determining that the web-based content item is associated with the second environment content, creating a partial view of the web-based content item into the second environment content that the user can manipulate the web-based content item in the first artificial reality environment separate from manipulating the browser; and 
in response to user manipulations that cause the partial view of the web-based content item  into the second environment content to exceed a threshold, causing a second artificial reality environment, based on the second environment content, to be displayed, wherein the causing the second artificial reality environment to be displayed replaces the first artificial reality environment with the second artificial reality environment.
16. (Currently Amended) A computing system for presenting a web-based content item in a first artificial reality environment, the computing system comprising: 
one or more processors; and 

identifying a first user input corresponding to the web-based content which is in a browser displayed in the first artificial reality environment;
determining whether the web-based content item (a) is not associated with a first environment content and is not associated with any 3D model that is a three-dimensional virtual object with length, width, and depth features when displayed, (b) is associated with a second environment content, or (c) is associated with a 3D model that is a three-dimensional virtual objects with length, width, and depth features when displayed; 
determining that the web-based content item is associated with the second environment content, wherein each of the first environment content and the second environment content is one or more of: A) a panoramic image, B) a panoramic video, C) a second artificial reality environment, D) a 3D image that is a two-dimensional virtual object where what is displayed by the 3D image changes depending on the viewing angle at which that 3D image is viewed; or E) any combination thereof, and 
in response to determining that the web-based content item is associated with the second environment content, creating a partial view of the web-based content item into the second environment content that the user can manipulate the web-based content item in the first artificial reality environment separate from manipulating the browser;  and 
in response to user manipulationsthat cause the partial view of the web-based content item  into the second environment content to exceed a threshold, causing a second artificial reality environment, based on the second environment content, to be displayed, wherein the causing the second artificial reality environment to be displayed replaces the first artificial reality environment with the second artificial reality environment.

Allowable Subject Matter

Claims 1-19 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As amended and argued by Applicant in the Response dated 3/11/2021, and further amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 12, and 16.
Claims 2-11, 13-15, 17-19, and 21:
	These claims incorporate the allowable subject matter of Claims 1, 12, and 16, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.